No. 07-16-00248-CR


Allen ODonald Nash                        §     From the 9th District Court
  Appellant                                       of Montgomery County
                                          §
v.                                              March 29, 2017
                                          §
The State of Texas                              Opinion Per Curiam
 Appellee                                 §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated March 29, 2017, it is ordered,

adjudged and decreed that the appeal is abated and the cause is remanded to the 9th

District Court of Montgomery County, Texas, for further proceedings in accordance with

this Court’s opinion entered this day.


                                         oOo